Citation Nr: 1022895	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for status post 
pneumothorax, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1968 to November 1971 and had subsequent Army 
National Guard Service.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2010, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
At the hearing, the undersigned granted the Veteran's request 
to hold the case in abeyance 60 days for the submission of 
additional evidence.  That period of time lapsed; no 
additional evidence was received.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In January 2008, the Veteran submitted several lay statements 
indicating that from approximately 1972 to 1974 he was 
treated for his lungs at the Albert Einstein Hospital in 
Philadelphia, Pennsylvania.  A May 2008 Philadelphia VA 
Medical Center (MC) treatment record notes that after service 
(from 1973 to 1974) the Veteran received treatment for a lung 
infection (the treatment facility is not noted).  At the 
January 2010 Travel Board hearing, the Veteran testified that 
approximately one to two years after separation from active 
service he was treated at the Albert Einstein Hospital for an 
anaerobic infection, and that the treating physician related 
it to his service in Vietnam.  [The United States Court of 
Appeals for Veterans Claims has held that a layperson's 
account of what a physician purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).]  
While it is unclear when exactly the Veteran was treated at 
this facility, records of such treatment would also be 
relevant (and perhaps critical) evidence in the matter at 
hand, and an attempt to secure them is necessary.  
Furthermore, a July 1979 National Guard STR notes that the 
Veteran was involved in a truck accident, and that his 
injuries (which required 7 days of hospitalization) included 
a "contusion of thorax".  There are no further records 
pertaining to this incident; the records would appear to be 
pertinent evidence in this matter, and must be secured 
(Notably, the facility is unidentified in the STR.).  

The Veteran's cooperation (by identifying all treatment 
providers and submitting any releases required for VA to 
secure private treatment/evaluation records) will be 
necessary for the indicated development.  He is advised that 
governing regulation (38 C.F.R. § 3.158(a)) provides that 
where evidence requested in connection with an original or 
reopened claim is not furnished within a year of the request, 
the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
Veteran asking him to identify all 
providers of treatment or evaluation he 
received for his lungs, or for chest 
injury (specifically including the 
facility where he received treatment 
following his 1979 truck accident) and to 
provide releases for records of any 
private treatment.  (The releases must 
specifically include a release for 
complete records of all evaluation and 
treatment he received from the Albert 
Einstein Hospital (from 1972 to 1974).)  
The RO must secure copies of the complete 
records from all sources identified.  If 
any identified provider does not respond 
to the RO's request for records of 
treatment identified, the Veteran should 
be so notified, and advised that 
ultimately it is his responsibility to 
ensure that private treatment records are 
received.  

2.  The RO should then arrange for any 
further development suggested by any 
additional evidence received pursuant to 
the request above.  When all development 
is completed, the RO should re-adjudicate 
this claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

